DETAILED ACTION
This is in response to the application filed on 12/13/2019 in which claims 1-20 are preserved for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 are rejected on the ground of nonstatutory obvious-type double patenting over claims 1-7 of U.S. Patent No. 10,540,095 in view of Akelbein et al., US 2007/0180001 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application as shown in the following table is fully disclosed in the U.S. Patent No. US 10,540,095 except the limitation of “apply a first percentile threshold value to the sample set”.  On the other hand, Akelbein in at least para 10 and 39 and Fig. 5 discloses applying a first threshold to sample data to identify subsets (i.e. groups) of files based on file age. Therefore, it would have been obvious to person of ordinary skill in the art to modify teachings of the claim 1 of U.S. Patent No. US 10,540,095 in view of Akelbein before effective filing date to current application in order to “apply a first percentile threshold value to the sample set.” The motivation for doing so would have been to avoid having to walk through all of the data in storage array and to build a smaller sample that easily fits in memory.

Instant Application
U.S. Patent No. US 10,540,095
1. A system comprising: a storage array comprising a plurality of storage volumes; and a storage controller coupled to the storage array, the storage controller comprising a processing device, the processing device to: perform a uniform sampling of data storage items in an append-only file system to identify a sample set; apply a first percentile threshold value to the sample set to identify two data storage item groups based on an age of the data storage items; perform a garbage collection process on the append-only file system to identify stale data storage items in a first logical storage segment and active data storage items in the first logical storage segment; and write a first active data 

applying a first percentile threshold value to the sample set to identify two data storage item groups based on an age of the data storage items; performing a garbage collection process on the append-only file system to identify stale data storage items in a first logical storage segment and active data storage items in the first logical storage segment; and writing a first active data storage item associated with a first group of the two data storage item groups from the first logical storage segment to a second logical storage segment, the second logical storage segment comprising other active data storage items associated with the first group.
    1. A system comprising: a storage array comprising a plurality of storage volumes; and a storage controller coupled to the storage array, the storage controller comprising a processing device, the processing device to: perform a uniform sampling of data storage items in an append-only file system distributed across the plurality of storage volumes to identify a sample set; identify a plurality of data age clusters from the sample set; perform a garbage collection process on the append-only file system to identify a first data storage item in a first logical storage segment that is no longer in use, a second data storage item in the first logical storage segment that remains in use, and a third data storage item in the first logical storage segment that remains in use; write the second data storage item from the first logical storage segment to a second logical storage segment based on a data age of the second data storage item, wherein the second logical storage segment is associated with a first data age cluster of the plurality of data age clusters; and write the third data storage item from the first logical storage segment to a third logical storage segment based on an age of the third data storage item, 


Furthermore,
Claims 16-20 are rejected on the ground of nonstatutory double patenting over claims 1-7 of U.S. Patent No. U.S. Patent No. US 10,540,095 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully anticipated by the U.S. Patent No. US 10,540,095 and is covered by the patent. Claims 1-7 of the U.S. Patent No. US 10,540,095 are presented in the instant application with some omitted limitations and in much broader scopes. The limitations of claims 1-7 of the U.S. Patent No. US 10,540,095 encompass all the limitations of claims 1-7 of the instant application as follows:

Instant Application
U.S. Patent No. US 10,540,095
16. A non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device to: perform, by the processing device, a first uniform sampling of data storage items in an append-only file system at a first time to identify a first sample set; identify a first plurality of clusters from the first sample set; and associate the data storage items in the append-only file system with the first plurality of clusters based on characteristics of the data storage items.
1. A system comprising: a storage array comprising a plurality of storage volumes; and a storage controller coupled to the storage array, the storage controller comprising a processing device, the processing device to: perform a uniform sampling of data storage items in an append-only file system distributed across the plurality of storage volumes to identify a sample set; identify a plurality of data age clusters from the sample set; perform a garbage collection process on the append-only file system to identify a first data storage item in a first logical storage segment that is no longer in use, a second data storage item in the first 


The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-10, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein et al., US 2007/0180001 (Akelbein , hereafter) in view of Gerweck et al., US 2016/0335318 (Gerweck, hereafter) and further in view of Eleftheriou et al., US 2012/0166749 (Eleftheriou, hereafter).
Regarding claim 1,
Akelbein discloses a system comprising:
a storage array comprising a plurality of storage volumes; and a storage controller coupled to the storage array, the storage controller comprising a processing device (See Akelbein: at least Fig. 1 and associated text), the processing device to:
perform a uniform sampling of data storage items to identify a first sample set (See Akelbein: at least para 22 and 34 and Fig. 2, uniformly sampling files that are stored in a storage); 
apply a first percentile threshold value to the sample set to identify two data storage groups based on age of the data storage items (See Akelbein: at least para 10 and 39 and Fig. 5, applying a first threshold to sample data to identify subsets (i.e. groups) of files based on file age).
Akelbein discloses the limitations as stated above. However, it does not explicitly teach that the files are stored in an append-only file system. On the other hand, Gerweck discloses storing files in an append-only file system and sampling data at a first time (See Gerweck: at least para 26 and 76). Therefore, it would have been 
The combination of Akelbein and Gerweck discloses append-only file system to identify files in the data storage (See Akelbein: at least para 11, 22 and 34 and Fig. 5 and Gerweck: at least para 26 and 76). However, it does not expressly teach and performing a garbage collection process to identify stale data storage items in a first logical storage segment and active data storage items in the first logical storage segment; and writing a first active data storage item associated with a the first group of the two data storage item groups from the first logical storage segment to a second logical storage segment, the second logic storage segment comprising other active data storage items associated with the first group.
On the other hand, Eleftheriou discloses a garbage collection process in which hot data (i.e. active data) and cold data (i.e. stale data) are identified and transferred from one storage media (e.g. a first logical unit) to another storage media (e.g. a second logical unit) (See Eleftheriou: at least para 6, 9, and 10). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to further modify the teachings of the combination of Akelbein and Gerweck with Eleftheriou’s teaching in order to perform a garbage collection process on the append-only file system to identify stale data storage items in a first logical storage segment and active data storage items in the first logical storage segment; and write a first active data storage item associated with a the first group of the two data storage item groups from the first logical storage segment to a second logical storage segment, the second logic storage segment comprising other active data storage items associated with the first group. The motivation for doing so would have been to manage storage of files based on their frequency of access which improve the performance of the system.
Regarding claim 2,
the combination of Akelbein, Gerweck, and Eleftheriou discloses write a stale data storage item associated with a second group of the two data storage item groups from the first logical storage segment to a third logical storage segment, the third logical storage segment comprising other data storage items associated with the second group (See Eleftheriou: at least para 6, 9, and 10, the cold data could be migrated between different storage/logical units).
Regarding claim 3,
the combination of Akelbein, Gerweck, and Eleftheriou discloses write the first active data storage item from the first logical storage segment to the second logical storage segment and the stale data storage item from the first logical storage segment to the third logical storage segment in parallel (See Eleftheriou: at least para 6, 9, and 10 and Gerwec: at least para 85, performing the processes concurrently (e.g. migrating the hot and cold data to another storages)).

the combination of Akelbein, Gerweck, and Eleftheriou discloses wherein the sample set comprises a subset of the data storage items in the append-only file system, and wherein each of the data storage items in the append-only file system has an equal probability of appearing in the sample set (See Akelbein: at least para 11, 16, and 34 and Fig. 5 and Gerweck: at least para 26 and 76, the sample are selected from uniformly distributed index files which causes the samples equal probability of appearing in the sample set, the sample set has a file age characteristic).
Regarding claim 6,
the combination of Akelbein, Gerweck, and Eleftheriou discloses wherein the sample set represents a data age distribution of the data storage items in the append-only file system (See Akelbein: at least para 11, 16, and 34 and Fig. 5).
Regarding claim 7,
the combination of Akelbein, Gerweck, and Eleftheriou discloses perform the garbage collection process on the second logical storage segment (See 
Eleftheriou: at least para 6, 9, and 10).
Regarding claims 8-10, 12, 13 and 15,
the scopes of the claims are substantially the same as claims 1-3 and 5-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3 and 5-7, respectively.

the combination of Akelbein, Gerweck, and Eleftheriou discloses receiving a second percentile threshold value; applying the second percentile threshold value to the sample set to identify three data storage item groups based on the age of the data storage items (See Akelbein: at least para 11, 16, and 34 and Fig. 5, second threshold).
Regarding claim 20,
the combination of Akelbein and Gerweck as established in claim 16 discloses append-only file system to identify files in the data storage and classifying files that are associated with a same file age (See Akelbein: at least para 11, 22 and 34 and Fig. 5 and Gerweck: at least para 26 and 76). However, it does not expressly teach and perform a garbage collection process to identify data storage items in a first logical storage segment that are still in use and data storage items in the first logical storage segment that are no longer in use; and write a first data storage item from the first logical storage segment that is still in use to a second logical storage segment comprising other data storage items associated with a same data age clusters of the plurality of data age clusters as the first data storage item.
On the other hand, Eleftheriou discloses a garbage collection process in which hot (i.e. in use) data and cold data (i.e.no longer in use) are identified and transferred from one storage media to another storage media  (See Eleftheriou: at least para 6 and 10). Therefore, it would have been obvious to one of ordinary skill in the art before the perform a garbage collection process to identify data storage items in a first logical storage segment that are still in use and data storage items in the first logical storage segment that are no longer in use; and write a first data storage item from the first logical storage segment that is still in use to a second logical storage segment comprising other data storage items associated with a same data age clusters of the plurality of data age clusters as the first data storage item. The motivation for doing so would have been to manage storage of files based on their frequency of access which improve the performance of the system.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein et al., US 2007/0180001 in view of Gerweck et al., US 2016/0335318 further in view of Eleftheriou et al., US 2012/0166749 and further in view of Brown et al., US 2008/0059540 (Brown, hereafter).
Regarding claim 4,
the combination of Akelbein, Gerweck, and Eleftheriou discloses the limitations as sated above including performing the uniform sampling of the data storage items in the append-only file system. However, it does not expressly teach applying a reservoir sampling algorithm to the data storage items. On the other hand, Brown discloses applying a reservoir sampling algorithm to data (See Brown: at least para 57). Therefore, it would have been obvious to one of ordinary skill in the art before the perform the uniform sampling of the data storage items in the append-only file system applying a reservoir sampling algorithm to the data storage items. The motivation for doing so would have been to improve uniformly sampling of data when the number of data items are very large or unknown. 
Regarding claim 11,
the scope of the claim  is substantially the same as claim 4, and is rejected on the same basis as set forth for the rejection of claim 4.

Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akelbein et al., US 2007/0180001 in view of Gerweck et al., US 2016/0335318.
Regarding claim 16,
Akelbein discloses a non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device to:
perform, by the processing device, a first uniform sampling of data storage items at a first time to identify a first sample set (See Akelbein: at least para 22 and 34 and Fig. 2, uniformly sampling files that are stored in a storage. The sampling inherently is associated with a time which corresponds to a first time); 
identify a first plurality of clusters from the first sample set (See Akelbein: at least para 11 and 38-41 and Fig. 2, identifying different subsets (i.e. clusters)); and 
associate the data storage items with the first plurality of clusters based on characteristics of the data storage items (See Akelbein: at least para 11 and 38-41 and Fig. 2, associating the files with subsets (i.e. clusters) based on characteristics such as age and size of files).
Akelbein discloses the limitations as stated above. However, it does not explicitly teach that the files are stored in an append-only file system. On the other hand, Gerweck discloses storing files in an append-only file system and sampling data at a first time (See Gerweck: at least para 26 and 76). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was effectively filed to modify the teachings of Akelbein with Gerweck’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality and utility of the system by implementing data migration between storages in an append-only file system.
Regarding claim 18,
the combination of Akelbein and Gerweck discloses wherein the first plurality of clusters comprise data age clusters, and wherein the characteristics of the data storage items comprise ages of the data storage items represented by at least one of a timestamp or a sequence number (See Akelbein: at least para 11, 16,  and 38-41 and Fig. 5).
Regarding claim 19,
the combination of Akelbein and Gerweck discloses wherein the sample set 
comprises a subset of the data storage items in the append-only file system, wherein each of the data storage items in the append-only file system has an equal probability of appearing in the sample set, and wherein the sample set represents a data age distribution of the data storage items in the append-only file system (See Akelbein: at least para 11, 16, and 34 and Fig. 5 and Gerweck: at least para 26 and 76, the sample are selected from uniformly distributed index files which causes the samples equal probability of appearing in the sample set, the sample set has a file age characteristic).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akelbein et al., US 2007/0180001 in view of Gerweck et al., US 2016/0335318 and further in view of Ueno et al., US 2009/0292662 (Ueno, hereafter).
Regarding claim 17,
the combination of Akelbein and Gerweck discloses perform a second uniform sampling of the data storage items in the append-only file system at a second time to identify a second sample set; identify a second plurality of clusters from the second sample set (See Akelbein: at least para 11, 22 and 34 and Fig. 2 and Gerweck: at least para 26 and 76). However, it does not expressly teach compare the first plurality of data age clusters to the second plurality of data age clusters to identify a rate of change between the first time and the second time.
On the other hand, Ueno discloses comparing two clusters of time-series data in order to determine the amount of change (See Ueno: at least para 8 and 89). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was compare the first plurality of data age clusters to the second plurality of data age clusters to identify a rate of change between the first time and the second time. The motivation for doing so would have been to improve functionality of the system (e.g. data migration) by predicting an amount of change between data sets over time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujita et al., US 2001/0017076 disclosing Sample data stored in a storage device are sequentially read out and transferred to a buffer memory. Sample data at addresses of the buffer memory, where sample data read out has been completed, are sequentially updated with sample data newly read out from the storage device.
Fukushima, US 2011/0113075 disclosing garbage collection in an append-only file system.
Al-Kateb et al., US 2011/0313977 disclosing algorithms and concepts for maintaining uniform random samples of streaming data and stream joins. These algorithms and concepts are used in systems and methods, such as wireless sensor networks and methods for implementing such networks, that generate and handle such streaming data and/or stream joins.
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12/30/2021